DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	This office action is in response to the amendment filed on 08/10/2022.  Claims 1-30 are pending in this application and have been considered below.

3.	Applicant arguments regarding the rejection under 35 U.S.C. 102(a)(2) as being anticipated by SUNDIN et al. (US 20190387478) have been fully considered but they are not persuasive.  The examiner thoroughly reviewed Applicant’s arguments but firmly believes that the cited reference reasonably and properly meets the claimed limitation as rejected.

	Applicant’s argument: Applicant submits that Sundin fails to teach "assigning a tag to the BPL, wherein the tag assigned to the BPL is a function of the UE receive beam," as recited in claim 1 and similar features recited in claim 19.
	Examiner’s response: The examiner respectfully disagrees with applicant’s argument. In paragraph 0038, Sundin teaches “The defining part uses explicit or implicit signaling (e.g., a measurement report based on a DL reference signal). In the case of CSI-RS, each measurement may be associated with an identifier (tag). The identifier (tag) may be interpreted as the BPL index in the following”.  In paragraph 0086, Sundin teaches “TRP 150 includes: an identifying module 702 for identifying a TRP Rx beam for use in receiving data transmissions from a UE, wherein the TRP Rx beam is paired with a UE Tx beam (i.e., the TRP Rx beam and the UE Tx beam form an UL BPL); a scheduling module 704 for scheduling the UE to perform a data transmission using the UL BPL, wherein scheduling the UE to perform the data transmission using the UL BPL comprises the TRP transmitting to the UE Downlink Control Information (DCI), which is carried by the PDCCH, wherein the DCI comprises a power control adjustment value and a BPL identifier identifying the UL BPL, the BPL identifier indicating that the PCAV is for the identified the UL BPL; and a receiving module 706 for using the TRP Rx beam to receive the data transmission on the UL BPL from the UE”.
	Thus, Sundin does teach "assigning a tag to the BPL, wherein the tag assigned to the BPL is a function of the UE receive beam," as recited in claim 1 and similar features recited in claim 19.


4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Please note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 
Applicants are reminded that MPEP 2141.02 states:
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).


Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-3, 8, 10-13, 17, 19-21 and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SUNDIN et al. (US 20190387478) (hereinafter Sundin).

    PNG
    media_image1.png
    429
    316
    media_image1.png
    Greyscale

	Regarding claims 1 and 19:
As shown in figures 1-7, Sundin discloses a method for wireless communication (see figure 1) by a user equipment (UE) (see 101 in figure 1), comprising:
receiving an indication of a beam pair link (BPL) (par 0032, 0081), wherein the BPL comprises a base station (BS) (150 in figure 1) transmit beam (102 in figure 1) and a corresponding UE (101 in figure 1) receive beam (see in figure 1) (par 0032, 0081); 
assigning a tag to the BPL, wherein the tag assigned to the BPL is a function of the UE receive beam (In paragraph 0038, Sundin teaches “The defining part uses explicit or implicit signaling (e.g., a measurement report based on a DL reference signal). In the case of CSI-RS, each measurement may be associated with an identifier (tag). The identifier (tag) may be interpreted as the BPL index in the following”.  In paragraph 0086, Sundin teaches “TRP 150 includes: an identifying module 702 for identifying a TRP Rx beam for use in receiving data transmissions from a UE, wherein the TRP Rx beam is paired with a UE Tx beam (i.e., the TRP Rx beam and the UE Tx beam form an UL BPL); a scheduling module 704 for scheduling the UE to perform a data transmission using the UL BPL, wherein scheduling the UE to perform the data transmission using the UL BPL comprises the TRP transmitting to the UE Downlink Control Information (DCI), which is carried by the PDCCH, wherein the DCI comprises a power control adjustment value and a BPL identifier identifying the UL BPL, the BPL identifier indicating that the PCAV is for the identified the UL BPL; and a receiving module 706 for using the TRP Rx beam to receive the data transmission on the UL BPL from the UE”) (par 0017, 0038, 0081, 0086); and 
taking one or more actions associated with the tagged BPL (par 0038, 0081, 0086) (in par 0038, Sundin teaches “In the case of CSI-RS, each measurement may be associated with an identifier (tag). The identifier (tag) may be interpreted as the BPL index in the following”).

	Regarding claims 10 and 26:
As shown in figures 1-7, Sundin discloses a method for wireless communication (see figure 1) by a base station (BS) (150 in figure 1), comprising: 
transmitting (102 in figure 1) an indication of a beam pair link (BPL) (par 0032, 0081), wherein the BPL comprises a BS (150 in figure 1) transmit beam (102 in figure 1) and a corresponding user equipment (UE) (101 in figure 1) receive beam (see in figure 1) (par 0032, 0081); 
receiving an indication of a tag assigned to the BPL wherein the tag of assigned to the BPL is a function of the UE receive beam (In paragraph 0038, Sundin teaches “The defining part uses explicit or implicit signaling (e.g., a measurement report based on a DL reference signal). In the case of CSI-RS, each measurement may be associated with an identifier (tag). The identifier (tag) may be interpreted as the BPL index in the following”.  In paragraph 0086, Sundin teaches “TRP 150 includes: an identifying module 702 for identifying a TRP Rx beam for use in receiving data transmissions from a UE, wherein the TRP Rx beam is paired with a UE Tx beam (i.e., the TRP Rx beam and the UE Tx beam form an UL BPL); a scheduling module 704 for scheduling the UE to perform a data transmission using the UL BPL, wherein scheduling the UE to perform the data transmission using the UL BPL comprises the TRP transmitting to the UE Downlink Control Information (DCI), which is carried by the PDCCH, wherein the DCI comprises a power control adjustment value and a BPL identifier identifying the UL BPL, the BPL identifier indicating that the PCAV is for the identified the UL BPL; and a receiving module 706 for using the TRP Rx beam to receive the data transmission on the UL BPL from the UE”) (par 0017, 0038, 0081, 0086); and 
taking one or more actions associated with the tagged BPL (par 0038, 0081, 0086) (in par 0038, Sundin teaches “In the case of CSI-RS, each measurement may be associated with an identifier (tag). The identifier (tag) may be interpreted as the BPL index in the following”).

Regarding claims 2 and 20:
Sundin further discloses wherein taking the one or more actions comprises: transmitting (106 in figure 1), to the BS (150 in figure 1), an indication of the tagged BPL (par 0017, 0038, 0081, 0086).  

Regarding claims 3 and 21:
Sundin further discloses wherein taking the one more actions comprises: receiving signaling in accordance with the BPL (par 0038, 0032).  

Regarding claim 8:
Sundin further discloses wherein taking one or more actions associated with the tagged BPL comprises: transmitting (106 in figure 1), to the BS (150 in figure 1), an indication of the tagged BPL (par 0017, 0038, 0081, 0086) in response to at least one of: a new BPL (another BPL interpreted to be a new BPL.  See par 0032) or an established BPL sharing a same UE receive beam with the new BPL.  

Regarding claim 11:
Sundin further discloses receiving the indication of the tag comprises: receiving (106 in figure 1), from the UE (101 in figure 1), an indication of the tagged BPL (par 0017, 0038, 0081, 0086).  
Regarding claim 12:
Sundin further discloses wherein taking the one more actions comprises: transmitting signaling in accordance with the BPL (par 0038, 0032).  

Regarding claim 13:
Sundin further discloses wherein the tag comprises a beam indication (beam identifier.  Par 0081) (par 0017, 0038, 0081, 0086).

Regarding claim 17:
Sundin further discloses wherein taking one or more actions associated with the tagged BPL comprises: receiving (106 in figure 1) an indication of the tagged BPL (par 0017, 0038, 0081, 0086) in response to at least one of: a new BPL (another BPL interpreted to be a new BPL.  See par 0032) or an established BPL sharing a same UE receive beam with the new BPL.


Allowable Subject Matter
7.	Claims 4-7, 9, 14-16, 18, 22-25 and 27-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record, Sundin does not teach or suggest wherein taking the one or more actions comprises: receiving a downlink transmission indicating beam refinement of the BS transmit beam of the tagged BPL; during the refinement, receiving signaling, transmitted from one or more neighboring beams of the BS transmit beam, using the UE receive beam; determining a signal quality associated with transmissions from one or more of the neighboring beams of the BS transmit beam; and indicating to the BS a recommended BS transmit beam corresponding to the UE receive beam of the tagged BPL based, at least in part, on the determined signal quality.  
The prior art of record, Sundin also does not teach or suggest wherein taking the one or more actions comprises: receiving, from the BS, a message to remove a tag and its current association to one or more BPLs; and in response to the message, making the removed tag available for assignment to one or more new BPLs.
The prior art of record, Sundin also does not teach or suggest wherein taking the one or more actions comprises: transmitting a downlink assignment indicating beam refinement of the BS transmit beam of the tagged BPL; during the refinement, transmitting signaling, using one or more neighboring beams of the BS transmit beam; and  4Application No. 16/009,034Docket No: 1'74956US Amendment dated September 9, 2019 Reply to Office Action of July 10, 2019 receiving a recommendation for an updated BS transmit beam corresponding to the UE receive beam of the tagged BPL, wherein the updated BS transmit beam and the corresponding UE receive beam are assigned the tag.
The prior art of record, Sundin also does not teach or suggest wherein taking the one or more actions associated with the tagged BPL comprises: signaling to the UE removal of a tag and its current association to one or more BPLs wherein the removed tag is available for future assignment to one or more new BPLs.
Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KABIR A TIMORY/Primary Examiner, Art Unit 2631